Exhibit 10.2

EXECUTION COPY

 

SECURITY AGREEMENT

dated as of

May 18, 2007

among


THE GUARANTORS PARTY HERETO


and


CREDIT SUISSE, CAYMAN ISLANDS BRANCH
as Administrative Agent

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

PAGE

 

 

Section 1. Definitions.

2

Section 2. Grant of Transaction Liens.

8

Section 3. General Representations and Warranties

10

Section 4. Further Assurances; General Covenants

11

Section 5. Accounts

14

Section 6. Securities Accounts

15

Section 7. Controlled Deposit Accounts

16

Section 8. Operation of Collateral Accounts.

16

Section 9. Certain Cash Distributions

17

Section 10. Remedies upon Event of Default

17

Section 11. Application of Proceeds

18

Section 12. Authority to Administer Collateral

20

Section 13. Limitation on Duty in Respect of Collateral

20

Section 14. General Provisions Concerning the Administrative Agent.

21

Section 15. Termination of Transaction Liens; Release of Collateral

22

Section 16. Additional Lien Grantors

23

Section 17. Notices

23

Section 18. No Implied Waivers; Remedies Not Exclusive

23

Section 19. Successors and Assigns

23

Section 20. Amendments and Waivers

23

Section 21. Governing Law; Jurisdiction; Consent to Service of Process

24

Section 22. Waiver of Jury Trial

24

Section 23. Use of English Language

25

Section 24. Severability

25

Section 25. Counterparts, Integration, Effectiveness

25

 


--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

 

Schedule 1

Investment Property (Other Than Equity Interests in Subsidiaries) Owned by
Original Lien Grantors

 

 

 

EXHIBITS:

 

 

 

 

 

 

Exhibit A

Security Agreement Supplement

 

 

 

 

Exhibit B

Perfection Certificate

 

 

 

 

Exhibit C

Securities Account Control Agreement

 

 

 

 

Exhibit D

Deposit Account Control Agreement

 


--------------------------------------------------------------------------------


SECURITY AGREEMENT

SECURITY AGREEMENT dated as of May 18, 2007 among the GUARANTORS party hereto
and CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent.

WHEREAS, the Borrower entered into the Credit Agreement described in Section 1
hereof, pursuant to which the Borrower borrowed funds for the purposes set forth
therein;

WHEREAS, Section 5.12(d) of the Credit Agreement provides, inter alia, that if
at any time on or after the Trigger Date (1) the corporate family rating of the
Borrower is not at least Ba1 by Moody’s or the corporate rating of the Borrower
is not at least BB+ by S&P, in each case with no negative outlook or (2) the
Borrower does not have a corporate family rating from Moody’s or a corporate
rating from S&P, the Borrower will (x) promptly (and in any event within seven
Business Days or such longer period as the Administrative Agent shall agree,
such agreement not to be unreasonably withheld or delayed) cause each Domestic
Subsidiary not already party thereto to deliver to the Administrative Agent a
supplement to the Guarantee Agreement in the form specified therein, duly
executed and delivered on behalf of each such Domestic Subsidiary and (y)
promptly (and in any event within ten Business Days or such longer period as the
Administrative Agent shall agree, such agreement not to be unreasonably withheld
or delayed) cause each Domestic Subsidiary to deliver to the Administrative
Agent a counterpart to this Agreement duly executed and delivered on behalf of
such Domestic Subsidiary (or in the case of any Person that subsequently becomes
a Domestic Subsidiary, a supplement to the Security Agreement, in the form
specified herein, duly executed and delivered on behalf of such Domestic
Subsidiary);

WHEREAS, the Trigger Date occurred on the date hereof, and, as of such date, the
condition described in clause (1) of the preceding recital has been met;

WHEREAS, each of the parties hereto as Lien Grantor is a Domestic Subsidiary
that has either previously executed and delivered the Guarantee Agreement or is
executing and delivering a Guarantee Agreement Supplement (as defined in the
Guarantee Agreement) concurrent with its execution and delivery of this
Agreement; and

WHEREAS, upon any foreclosure or other enforcement of the Security Documents,
the net proceeds of the relevant Collateral are to be received by or paid over
to the Administrative Agent and applied as provided herein;

1


--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1.  Definitions.

(a)        Terms Defined in Credit Agreement.  Terms defined in the Credit
Agreement and not otherwise defined in subsection (b) or (c) of this Section
have, as used herein, the respective meanings provided for therein.

(b)        Terms Defined in UCC.  As used herein, each of the following terms
has the meaning specified in the UCC:

Term

 

UCC

Account

 

9-102

Authenticate

 

9-102

Chattel Paper

 

9-102

Commodity Account

 

9-102

Commodity Customer

 

9-102

Deposit Account

 

9-102

Document

 

9-102

Entitlement Holder

 

8-102

Entitlement Order

 

8-102

Equipment

 

9-102

Financial Asset

 

8-102 & 103

Instrument

 

9-102

Inventory

 

9-102

Investment Property

 

9-102

Record

 

9-102

Securities Account

 

8-501

Securities Intermediary

 

8-102

Security

 

8-102 & 103

Security Entitlement

 

8-102

Supporting Obligations

 

9-102

 

(c)        Additional Definitions.  The following additional terms, as used
herein, have the following meanings:

“Agreement” means this Security Agreement.

“Borrower” means Marvell Technology Group Ltd., a Bermuda exempted company.

2


--------------------------------------------------------------------------------


“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Administrative Agent
pursuant to the Security Documents.  When used with respect to a specific Lien
Grantor, the term “Collateral” means all its property on which such a Lien is
granted or purports to be granted by such Lien Grantor.

“Collateral Accounts” means the Controlled Deposit Accounts and the Controlled
Securities Accounts.

“Contingent Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature at such time, including any
Secured Obligation that is:

(i)       an obligation under a Hedging Agreement to make payments that cannot
be quantified at such time;

(ii)      any other obligation (including any guarantee) that is contingent in
nature at such time; or

(iii)     an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Control” has the following meanings:

(a)      when used with respect to any Security Entitlement, the meaning
specified in UCC Section 8-106; and

(b)      when used with respect to any Deposit Account, the meaning specified in
UCC Section 9-104.

“Controlled Deposit Account” means a Deposit Account (i) that is subject to a
Deposit Account Control Agreement or (ii) as to which the Administrative Agent
is the Depositary Bank’s “customer” (as defined in UCC Section 4-104).

“Controlled Securities Account” means a Securities Account that (i) is
maintained in the name of a Lien Grantor at an office of a Securities
Intermediary located in the United States and (ii) together with all Financial
Assets credited thereto and all related Security Entitlements, is subject to a
Securities Account Control Agreement among such Lien Grantor, the Administrative
Agent and such Securities Intermediary.

3


--------------------------------------------------------------------------------


“Credit Agreement” means the Credit Agreement dated as of November 8, 2006 among
Marvell Technology Group Ltd., the Lenders party thereto and Credit Suisse,
Cayman Islands Branch, as Administrative Agent.

“Deposit Account Control Agreement” means, with respect to any Deposit Account
of any Lien Grantor, a Deposit Account Control Agreement substantially in the
form of Exhibit D (or in such other form that the Administrative Agent shall
have approved, such approval not to be unreasonably withheld) among such Lien
Grantor, the Administrative Agent and the relevant Depositary Bank, (i)
providing that such Depositary Bank will comply with instructions originated by
the Administrative Agent directing disposition of the funds in such Deposit
Account without further consent by such Lien Grantor and (ii) subordinating to
the relevant Transaction Lien all claims of the Depositary Bank to such Deposit
Account (except its right to deduct its normal operating charges and any
uncollected funds previously credited thereto).

“Depositary Bank” means a bank at which a Controlled Deposit Account is
maintained.

“Effective Date” means the date hereof.

“Guarantee Agreement” means that certain Guarantee Agreement dated as of
November 8, 2006 among Marvell Technology Group Ltd., as Borrower, the
Guarantors party thereto and Credit Suisse, Cayman Islands Branch, as
Administrative Agent.

“Guarantors” means each Subsidiary listed on the signature pages hereof and each
Subsidiary that shall, at any time after the date hereof, become a “Lien
Grantor” pursuant to Section 16.

“Lien Grantors” means the Guarantors.

“Mortgage” means a mortgage or deed of trust in form satisfactory to the
Administrative Agent in each case creating a Lien on real property in favor of
the Administrative Agent (or a sub-agent appointed pursuant to Section 14(b))
for the benefit of the Secured Parties and with such changes in the form thereof
as the Administrative Agent shall request for the purpose of conforming to local
practice for similar instruments in the jurisdiction where such real property is
located.

“Non-Contingent Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not a Contingent Secured Obligation at such time.

4


--------------------------------------------------------------------------------


“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to a Lien Grantor or other counsel, in either case approved by the
Administrative Agent) addressed and delivered to the Administrative Agent.

“Original Lien Grantor” means any Lien Grantor that grants a Lien on any of its
assets hereunder on the Effective Date.

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

“Perfection Certificate” means, with respect to any Lien Grantor, a certificate
substantially in the form of Exhibit B, completed and supplemented with the
schedules contemplated thereby to the satisfaction of the Administrative Agent,
and signed by an officer of such Lien Grantor.

“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to
Section 6.02 of the Credit Agreement.

“Personal Property Collateral” means all property included in the Collateral
except Real Property Collateral.

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time.

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of any one or more of the Lien Grantors (or would accrue but
for the operation of applicable bankruptcy or insolvency laws), whether or not
such interest is allowed or allowable as a claim in any such proceeding.

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Lien Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

“Primary Deposit Account” means account number 1233832746 at Bank of America
N.A., 1850 Gateway Blvd., 3rd Floor, Concord, CA  94520.

5


--------------------------------------------------------------------------------


“Ratings Release Conditions” means the following conditions for terminating all
the Transaction Liens granted pursuant to this Agreement:

(i) the Borrower shall have given notice to the Administrative Agent at least 15
days prior to a date (the “Release Date”) specifying such Release Date;

(ii)      as of the Release Date, the corporate family rating of the Borrower
shall be at least Ba1 by Moody’s and the corporate rating of the Borrower shall
be at least BB+ by S&P, in each case with no negative outlook;

(iii)     as of the Release Date, no Default shall have occurred and be
continuing; and

(iv) on the Release Date, the Administrative Agent shall have received a
certificate, dated the Release Date and executed by a Financial Officer,
confirming the satisfaction of the preceding conditions.

“Real Property Collateral” means all real property included in the Collateral.

“Release Conditions” means the following conditions for terminating all the
Transaction Liens:

(i)       all Commitments under the Credit Agreement shall have expired or been
terminated;

(ii)      all Non-Contingent Secured Obligations shall have been paid in full;
and

(iii)     no Contingent Secured Obligation (other than contingent
indemnification and expense reimbursement obligations as to which no claim shall
have been asserted) shall remain outstanding.

“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to the instruments, agreements and other documents that set forth
the obligations of a Credit Party and/or the rights of a Secured Party with
respect to such Secured Obligation.

“Secured Obligations” means (i) all principal of all Loans outstanding from time
to time under the Credit Agreement, all interest (including Post-Petition
Interest) on such Loans and all other amounts now or hereafter payable by the
Borrower pursuant to the Loan Documents, and (ii) all obligations of any Lien
Grantor under any Hedging Agreement that is entered into with any counterparty

6


--------------------------------------------------------------------------------


that is the Arranger, the Administrative Agent or a Lender or an Affiliate of
the Arranger, the Administrative Agent or a Lender, in each case at the time
such Hedging Agreement is entered into.

“Secured Parties” means the holders from time to time of the Secured
Obligations.

“Secured Party Requesting Notice” means, at any time, a Secured Party that has,
at least five Business Days prior thereto, delivered to the Administrative Agent
a written notice (i) stating that it holds one or more Secured Obligations and
wishes to receive copies of the notices referred to in Section 14(e) and (ii)
setting forth its address, facsimile number and e-mail address to which copies
of such notices should be sent.

“Securities Account Control Agreement” means, when used with respect to a
Securities Account, a Securities Account Control Agreement substantially in the
form of Exhibit C (with any changes or alternate form that the Administrative
Agent shall have approved, such approval not to be unreasonably withheld) among
the relevant Securities Intermediary, the relevant Lien Grantor and the
Administrative Agent to the effect that such Securities Intermediary will comply
with Entitlement Orders originated by the Administrative Agent with respect to
such Securities Account without further consent by the relevant Lien Grantor.

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the
Administrative Agent for the purpose of adding a Subsidiary as a party hereto
pursuant to Section 16 and/or adding additional property to the Collateral.

“Security Documents” means this Agreement, the Security Agreement Supplements,
the Deposit Account Control Agreements, the Securities Account Control
Agreements, the Mortgages and all other supplemental or additional security
agreements, control agreements, mortgages or similar instruments delivered
pursuant to the Loan Documents.

“Transaction Liens” means the Liens granted by the Lien Grantors under the
Security Documents.

“US Pledge Agreement” means the US Pledge Agreement dated as of November 8, 2006
among Marvell Technology Group Ltd., the guarantors party thereto and Credit
Suisse, Cayman Islands Branch, as Administrative Agent.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of

7


--------------------------------------------------------------------------------


perfection or non-perfection or the priority of any Transaction Lien on any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.

(d)        Terms Generally.  The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in any Loan Document), (ii)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (iv) all references herein
to Sections, Exhibits and Schedules shall be construed to refer to Sections of,
and Exhibits and Schedules to, this Agreement and (v) the word “property” shall
be construed to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(e)        If the Loans or any portion thereof shall have been declared to be
due and payable (or shall automatically have become due and payable) as set
forth in Article 7 of the Credit Agreement, then for all purposes hereof the
Administrative Agent shall be deemed to have notified each of the Lien Grantors
concurrently with the occurrence of such event of its intention to exercise its
rights under the Security Documents.

Section 2.  Grant of Transaction Liens.

(a)        Each Guarantor listed on the signature pages hereof, in order to
secure its Transaction Guarantee, grants to the Administrative Agent for the
benefit of the Secured Parties a continuing security interest in all the
following property of such Guarantor, whether now owned or existing or hereafter
acquired or arising and regardless of where located:

(i)            all Accounts;

8


--------------------------------------------------------------------------------


(ii)           all Chattel Paper;

(iii)          all Deposit Accounts;

(iv)          all Investment Property, other than Equity Interests in such
Guarantor’s subsidiaries;

(v)           all Documents;

(vi)          all Equipment;

(vii)         all Instruments;

(viii)        all Inventory;

(ix)           all Securities Accounts;

(x)            all books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records) of such
Original Lien Grantor pertaining to any of its Collateral;

(xi)           such Original Lien Grantor’s ownership interest in (1) its
Collateral Accounts, (2) all Financial Assets credited to its Collateral
Accounts from time to time and all Security Entitlements in respect thereof, (3)
all cash held in its Collateral Accounts from time to time and (4) all other
money in the possession of the Administrative Agent; and

(xii)          all Proceeds of the Collateral described in the foregoing clauses
(i) through (xi);

provided that the following property is excluded from the foregoing security
interests: (A) motor vehicles the perfection of a security interest in which is
excluded from the Uniform Commercial Code in the relevant jurisdiction, (B)
Equipment leased by an Original Lien Grantor under a lease that prohibits the
granting of a Lien on such Equipment and any general intangibles or other rights
arising under any contract, instrument, license or other document, in each such
case if (but only to the extent that) the grant of a security interest therein
would constitute a material violation of a valid and effective restriction in
favor of a third party, unless and until all required consents shall have been
obtained, (C) any Deposit Account (other than the Primary Deposit Account)
established solely to fund obligations in respect of payroll or medical plan
payments, disability payments, flex spending payments and other similar payments
in respect of employees of the Lien Grantors, so long as such Deposit Account is
funded and maintained solely for such purpose and in a manner consistent with
past practices and (D) any Deposit Account or Instrument (other than the Primary
Deposit

9


--------------------------------------------------------------------------------


Account) that is subject to a perfected Lien permitted under Section 6.02(iii)
or (vi) of the Credit Agreement.

(b)        With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c)        The Transaction Liens are granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of any Lien Grantor
with respect to any of the Collateral or any transaction in connection
therewith.

Section 3.  General Representations and Warranties.  Each Original Lien Grantor
represents and warrants that:

(a)        Such Lien Grantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.

(b)        Schedule 1 lists, as of the Effective Date, (i) all Securities owned
by such Lien Grantor (except Securities evidencing Equity Interests in
Subsidiaries and Affiliates) and (ii) all Securities Accounts to which Financial
Assets are credited in respect of which such Lien Grantor owns Security
Entitlements.  Such Lien Grantor owns no Commodity Account in respect of which
such Lien Grantor is the Commodity Customer.

(c)        Such Lien Grantor has good and marketable title to all its Collateral
(subject to exceptions that are, in the aggregate, not material), free and clear
of any Lien other than Permitted Liens.

(d)        No financing statement, security agreement, mortgage or similar or
equivalent document or instrument covering all or part of the Collateral owned
by such Lien Grantor is on file or of record in any jurisdiction in which such
filing or recording would be effective to perfect or record a Lien on such
Collateral, except financing statements, mortgages or other similar or
equivalent documents with respect to Permitted Liens.  After the Effective Date,
no Collateral owned by such Lien Grantor will be in the possession or under the
Control of any other Person having a claim thereto or security interest therein,
other than a Permitted Lien.

(e)        The Transaction Liens on all Personal Property Collateral owned by
such Lien Grantor (i) have been validly created, (ii) will attach to each item
of such Collateral on the Effective Date (or, if such Lien Grantor first obtains
rights

10


--------------------------------------------------------------------------------


thereto on a later date, on such later date) and (iii) when so attached, will
secure such Lien Grantor’s Transaction Guarantee.

(f)         When the relevant Mortgages have been duly executed and delivered,
the Transaction Liens on all Real Property Collateral owned by such Lien Grantor
as of the Effective Date will have been validly created and will secure such
Lien Grantor’s Transaction Guarantee.  When such Mortgages have been duly
recorded, such Transaction Liens will rank prior to all other Liens (except
Permitted Liens) on such Real Property Collateral.

(g)        Such Lien Grantor has delivered a Perfection Certificate to the
Administrative Agent.  The information set forth therein is correct and complete
as of the Effective Date.

(h)        When UCC financing statements describing the Collateral as set forth
in Schedule 1 to such Lien Grantor’s Perfection Certificate have been filed in
the offices specified in such Perfection Certificate, the Transaction Liens will
constitute perfected security interests in the Personal Property Collateral
owned by such Lien Grantor to the extent that a security interest therein may be
perfected by filing pursuant to the UCC, prior to all Liens and rights of others
therein except Permitted Liens.  Except for (i) the filing of such UCC financing
statements and (ii) the due recordation of the Mortgages, no registration,
recordation or filing with any governmental body, agency or official is required
in connection with the execution or delivery of the Security Documents or is
necessary for the validity or enforceability thereof or for the perfection or
due recordation of the Transaction Liens or for the enforcement of the
Transaction Liens.

(i)         Such Lien Grantor has taken, and will continue to take, all actions
necessary under the UCC to perfect its interest in any Accounts or Chattel Paper
purchased or otherwise acquired by it, as against its assignors and creditors of
its assignors.

(j)         Such Lien Grantor’s Collateral is insured as required by the Credit
Agreement.

(k)        All of such Lien Grantor’s Inventory has or will have been produced
in compliance with the applicable requirements of the Fair Labor Standards Act,
as amended.

Section 4.  Further Assurances; General Covenants.  Each Lien Grantor covenants
as follows:

(a)        Such Lien Grantor will, from time to time, at the Borrower’s expense,
execute, deliver, file and record any statement, assignment, instrument,

11


--------------------------------------------------------------------------------


document, agreement or other paper and take any other action (including any
filing of financing or continuation statements under the UCC) that from time to
time may be necessary or reasonably desirable, or that the Administrative Agent
may reasonably request, in order to:

(i)    create, preserve, perfect, confirm or validate the Transaction Liens on
such Lien Grantor’s Collateral;

(ii)   in the case of Pledged Deposit Accounts (except with respect to Pledged
Deposit Accounts containing less than $3,500,000 in the aggregate) and Pledged
Investment Property, cause the Administrative Agent to have Control thereof;

(iii)  enable the Administrative Agent and the other Secured Parties to obtain
the full benefits of the Security Documents; or

(iv)  enable the Administrative Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Lien Grantor’s Collateral.

Notwithstanding the foregoing, the actions required by the Lien Grantors
pursuant to the foregoing provisions of this Section to perfect and ensure the
priority of the Liens granted hereunder shall be limited to filings of Uniform
Commercial Code financing statements, delivering possession of Collateral the
security interests in which can be perfected only by taking possession,
execution and delivery of Deposit Account Control Agreements and Securities
Account Control Agreements and, to the extent any additional actions are
required to effect such perfection or priority as a result of a change in law,
such actions.

To the extent permitted by applicable law, such Lien Grantor authorizes the
Administrative Agent to execute and file such financing statements or
continuation statements without such Lien Grantor’s signature appearing
thereon.  Such Lien Grantor agrees that a carbon, photographic, photostatic or
other reproduction of this Agreement or of a financing statement is sufficient
as a financing statement.  Such Lien Grantor constitutes the Administrative
Agent its attorney-in-fact to execute and file all filings required or so
requested for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; and such power, being coupled with an interest, shall be
irrevocable until all the Transaction Liens granted by such Lien Grantor
terminate pursuant to Section 15.  The Borrower will pay the costs of, or
incidental to, any recording or filing of any financing or continuation
statements or other documents recorded or filed pursuant hereto.

12


--------------------------------------------------------------------------------


(b)        Such Lien Grantor will not (i) change its name or corporate
structure, (ii) change its location (determined as provided in UCC Section
9-307) or (iii) become bound, as provided in UCC Section 9-203(d), by a security
agreement entered into by another Person as lien grantor, unless it shall have
given the Administrative Agent prior notice thereof and delivered a certificate
of a Financial Officer with respect thereto in accordance with Section 4(c).

(c)        At least 30 days before it takes any action contemplated by Section
4(b), such Lien Grantor will, at the Borrower’s expense, cause to be delivered
to the Administrative Agent a certificate of a Financial Officer, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that (i) all financing statements and amendments or supplements thereto,
continuation statements and other documents required to be filed or recorded in
order to perfect and protect the Transaction Liens against all creditors of and
purchasers from such Lien Grantor after it takes such action (except any
continuation statements specified in such certificate that are to be filed more
than six months after the date thereof) have been filed or recorded in each
office necessary for such purpose, (ii) all fees and taxes, if any, payable in
connection with such filings or recordations have been paid in full and (iii)
except as otherwise agreed by the Required Lenders, such action will not
adversely affect the perfection or priority of the Transaction Lien on any
Collateral to be owned by such Lien Grantor after it takes such action or the
accuracy of such Lien Grantor’s representations and warranties herein relating
to such Collateral.

(d)        If any of its Collateral is in the possession or control of a
warehouseman, bailee or agent at any time, such Lien Grantor will (i) notify
such warehouseman, bailee or agent of the relevant Transaction Liens, (ii)
instruct such warehouseman, bailee or agent to hold all such Collateral for the
Administrative Agent’s account subject to the Administrative Agent’s
instructions (which shall permit such Collateral to be removed by such Lien
Grantor in the ordinary course of business until the Administrative Agent
notifies such warehouseman, bailee or agent that an Event of Default has
occurred and is continuing and the Administrative Agent has notified such Lien
Grantor of its intent to exercise its rights hereunder), (iii) cause such
warehouseman, bailee or agent to Authenticate a Record acknowledging that it
holds possession of such Collateral for the Administrative Agent’s benefit and
(iv) make such Authenticated Record available to the Administrative Agent.

(e)        Such Lien Grantor will not sell, lease, exchange, assign or otherwise
dispose of, or grant any option with respect to, any of its Collateral; provided
that such Lien Grantor may do any of the foregoing unless (i) doing so would
violate a covenant in the Credit Agreement or (ii) an Event of Default shall
have occurred and be continuing and the Administrative Agent shall have notified
such Lien Grantor that it intends to exercise its rights hereunder and the Lien
Grantor’s right

13


--------------------------------------------------------------------------------


to do so is terminated, suspended or otherwise limited.  Concurrently with any
sale, lease or other disposition (except a sale or disposition to another Lien
Grantor or a lease) permitted by the foregoing proviso, the Transaction Liens on
the assets sold or disposed of (but not in any Proceeds arising from such sale
or disposition) will cease immediately without any action by the Administrative
Agent or any other Secured Party.  The Administrative Agent will, at the
Borrower’s expense, execute and deliver to the relevant Lien Grantor such
documents as such Lien Grantor shall reasonably request to evidence the fact
that any asset so sold or disposed of is no longer subject to a Transaction
Lien.

(f)         Such Lien Grantor will, promptly upon request, provide to the
Administrative Agent all information and evidence concerning such Lien Grantor’s
Collateral that the Administrative Agent may reasonably request from time to
time to enable it to enforce the provisions of the Security Documents.

(g)        From time to time upon reasonable request by the Required Lenders,
such Lien Grantor will, at the Borrower’s expense, cause to be delivered to the
Secured Parties an Opinion of Counsel reasonably satisfactory to the
Administrative Agent as to such matters relating to the transactions
contemplated hereby as the Required Lenders may reasonably request.

Section 5.  Accounts.  Each Lien Grantor represents, warrants and covenants as
follows:

(a)        Such Lien Grantor will use commercially reasonable efforts to cause
to be collected from its account debtors, when due, all amounts owing under its
Accounts (including delinquent Accounts, which will be collected in accordance
with lawful collection procedures) and will apply all amounts collected thereon,
forthwith upon receipt thereof, in accordance with its customary practices.  The
costs and expenses (including attorney’s fees) of collection, whether incurred
by such Lien Grantor or the Administrative Agent, shall be paid by such Lien
Grantor.

(b)        If payments with respect to any of such Lien Grantor’s Accounts are
received in a lockbox or similar account, such Lien Grantor will (i) at all
times cause such account to be a Controlled Deposit Account and (ii) cause the
relevant depositary bank to subordinate to the relevant Transaction Lien all its
claims to such account (except its right to deduct its normal operating charges
and any uncollected funds previously credited thereto).  The Administrative
Agent will instruct the relevant depositary bank to transfer funds credited to
any such account, as promptly as practicable after receipt thereof, to a
Controlled Deposit Account designated by such Lien Grantor; provided that, if an
Event of Default shall have occurred and be continuing and the Administrative
Agent has notified such Lien Grantor of its intent to exercise its rights
hereunder, the Administrative

14


--------------------------------------------------------------------------------


Agent may designate the Controlled Deposit Account to which such funds are
transferred.

(c)        If an Event of Default shall have occurred and be continuing and the
Administrative Agent has notified such Lien Grantor of its intent to exercise
its rights hereunder, such Lien Grantor will, if requested to do so by the
Administrative Agent, promptly notify (and such Lien Grantor authorizes the
Administrative Agent so to notify) each account debtor in respect of any of its
Accounts that such Accounts have been assigned to the Administrative Agent
hereunder, and that any payments due or to become due in respect of such
Accounts are to be made directly to the Administrative Agent or its designee.

Section 6.  Securities Accounts.  Each Lien Grantor represents, warrants and
covenants as follows:

(a)        Security Entitlements.  On the Effective Date (in the case of an
Original Lien Grantor) or the date on which it signs and delivers its first
Security Agreement Supplement (in the case of any other Lien Grantor), such Lien
Grantor will, with respect to each Security Entitlement then owned by it, enter
into (and cause the relevant Securities Intermediary to enter into) a Securities
Account Control Agreement in respect of such Security Entitlement and the
Securities Account to which the underlying Financial Asset is credited and will
deliver such Securities Account Control Agreement to the Administrative Agent
(which shall enter into the same).  Thereafter, whenever such Lien Grantor
acquires any other Security Entitlement, such Lien Grantor will, as promptly as
practicable, cause the underlying Financial Asset to be credited to a Controlled
Securities Account.

(b)        Perfection as to Security Entitlements.  So long as the Financial
Asset underlying any Security Entitlement owned by such Lien Grantor is credited
to a Controlled Securities Account, the Transaction Lien on such Security
Entitlement will be perfected, subject to no prior Liens or rights of others
(except Liens and rights of the relevant Securities Intermediary that are
Permitted Liens), the Administrative Agent will have Control of such Security
Entitlement and no action based on an adverse claim to such Security Entitlement
or such Financial Asset, whether framed in conversion, replevin, constructive
trust, equitable lien or other theory, may be asserted against the
Administrative Agent or any other Secured Party.

(c)        Agreement as to Applicable Jurisdiction.  In respect of all Security
Entitlements owned by such Lien Grantor, and all Securities Accounts to which
the related Financial Assets are credited, the Securities Intermediary’s
jurisdiction (determined as provided in UCC Section 8-110(e)) will at all times
be located in the United States.

15


--------------------------------------------------------------------------------


Section 7.  Controlled Deposit Accounts.  Each Lien Grantor represents, warrants
and covenants as follows:

(a)        Except for cash deposited in Deposit Accounts not included in the
Collateral or distributed to its shareholders, all cash owned by such Lien
Grantor will be deposited, upon or promptly after the receipt thereof, in one or
more Controlled Deposit Accounts. Each Controlled Deposit Account will be
operated as provided in Section 8.

(b)        In respect of each Controlled Deposit Account, the Depositary Bank’s
jurisdiction (determined as provided in UCC Section 9-304) will at all times be
a jurisdiction in which Article 9 of the Uniform Commercial Code is in effect.

(c)        So long as the Administrative Agent has Control of a Controlled
Deposit Account, the Transaction Lien on such Controlled Deposit Account will be
perfected, subject to no prior Liens or rights of others (except the Depositary
Bank’s right to deduct its normal operating charges and any uncollected funds
previously credited thereto).

Section 8.  Operation of Collateral Accounts. (a) All Cash Distributions
received with respect to assets held in any Collateral Account shall be
deposited therein promptly upon receipt thereof.

(b)        Funds held in any Controlled Securities Account may, until withdrawn,
be invested and reinvested in such Permitted Investments as the relevant Lien
Grantor shall request from time to time; provided that, if an Event of Default
shall have occurred and be continuing and the Administrative Agent has notified
the relevant Lien Grantor of its intent to exercise its rights hereunder, the
Administrative Agent may select such Permitted Investments.

(c)        Funds held in any Controlled Deposit Account may, until withdrawn, be
invested and reinvested in such Permitted Investments as the relevant Lien
Grantor shall request from time to time; provided that if an Event of Default
shall have occurred and be continuing and the Administrative Agent has notified
the relevant Lien Grantor of its intent to exercise its rights hereunder, the
Administrative Agent may select such Permitted Investments.

(d)        With respect to each Collateral Account, the Administrative Agent
will instruct the relevant Securities Intermediary or Depositary Bank that the
relevant Lien Grantor may withdraw, or direct the disposition of, funds held
therein unless and until the Administrative Agent rescinds such instruction. 
The Administrative Agent will not rescind such instructions unless an Event of

16


--------------------------------------------------------------------------------


Default shall have occurred and be continuing and the Administrative Agent has
notified the relevant Lien Grantor of its intent to exercise its rights
hereunder.

(e)        If an Event of Default shall have occurred and be continuing and the
Administrative Agent has notified the relevant Lien Grantor of its intent to
exercise its rights hereunder, the Administrative Agent may (i) retain, or
instruct the relevant Securities Intermediary or Depositary Bank to retain, all
cash and investments then held in any Collateral Account, (ii) liquidate, or
instruct the relevant Securities Intermediary or Depositary Bank to liquidate,
any or all investments held therein and/or (iii) withdraw any amounts held
therein and apply such amounts as provided in Section 11.

(f)         If immediately available cash on deposit in any Collateral Account
is not sufficient to make any distribution or withdrawal to be made pursuant
hereto, the Administrative Agent will cause to be liquidated, as promptly as
practicable, such investments held in or credited to such Collateral Account as
shall be required to obtain sufficient cash to make such distribution or
withdrawal and, notwithstanding any other provision hereof, such distribution or
withdrawal shall not be made until such liquidation has taken place.

Section 9.  Certain Cash Distributions.  Cash Distributions with respect to
assets held in a Collateral Account shall be deposited and held therein, or
withdrawn therefrom, as provided in Section 8.  Cash Distributions with respect
to any Pledged Debt that is not held in a Collateral Account (whether held in
the name of a Lien Grantor or in the name of the Administrative Agent or its
nominee) shall be deposited, promptly upon receipt thereof, in a Controlled
Deposit Account of the relevant Lien Grantor; provided that, if an Event of
Default shall have occurred and be continuing and the Administrative Agent shall
have notified the Lien Grantors of its intent to exercise its rights under the
Security Documents, the Administrative Agent may deposit, or direct the
recipient thereof to deposit, each such Cash Distribution in a Controlled
Deposit Account.

Section 10.  Remedies upon Event of Default.  (a) If an Event of Default shall
have occurred and be continuing, the Administrative Agent may exercise (or cause
its sub-agents to exercise) any or all of the remedies available to it (or to
such sub-agents) under the Security Documents.

(b)        Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and be continuing, the Administrative Agent may
exercise on behalf of the Secured Parties all the rights of a secured party
under the UCC (whether or not in effect in the jurisdiction where such rights
are exercised) with respect to any Personal Property Collateral and, in
addition, the Administrative Agent may, without being required to give any
notice, except as herein provided or as may be required by mandatory provisions
of law, withdraw

17


--------------------------------------------------------------------------------


all cash held in the Collateral Accounts and apply such cash as provided in
Section 11 and, if there shall be no such cash or if such cash shall be
insufficient to pay all the Secured Obligations in full, sell, lease, license or
otherwise dispose of the Collateral or any part thereof.  Notice of any such
sale or other disposition shall be given to the relevant Lien Grantor(s) as
required by Section 12.  The foregoing provisions of this subsection shall apply
to Real Property Collateral only to the extent permitted by applicable law and
the provisions of any applicable Mortgage or other document.

Section 11.  Application of Proceeds.  (a) If an Event of Default shall have
occurred and be continuing, the Administrative Agent may apply (i) any cash held
in the Collateral Accounts and (ii) the proceeds of any sale or other
disposition of all or any part of the Collateral, in the following order of
priorities:

first,     to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Administrative Agent,
and all expenses, liabilities and advances incurred or made by the
Administrative Agent in connection with the Security Documents, and any other
amounts then due and payable to the Administrative Agent pursuant to Section
9.03 of the Credit Agreement;

second,  to pay the unpaid principal of the Secured Obligations ratably (or
provide for the payment thereof pursuant to Section 11(b)), until payment in
full of the principal of all Secured Obligations shall have been made (or so
provided for);

third,   to pay ratably all interest (including Post-Petition Interest) on the
Secured Obligations payable under the Credit Agreement, until payment in full of
all such interest and fees shall have been made;

fourth, to pay all other Secured Obligations ratably (or provide for the payment
thereof pursuant to Section 11(b)), until payment in full of all such other
Secured Obligations shall have been made (or so provided for); and

finally, to pay to the relevant Lien Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;

provided that Collateral and any proceeds thereof shall be applied pursuant to
the foregoing clauses first, second, third and fourth only to the extent
permitted by the limitation in Section 2(i) of the Guarantee Agreement.  The
Administrative Agent may make such distributions hereunder in cash or in kind
or, on a ratable basis, in any combination thereof.

18


--------------------------------------------------------------------------------


(b)        If at any time any portion of any monies collected or received by the
Administrative Agent would, but for the provisions of this Section 11(b), be
payable pursuant to Section 11(a) in respect of a Contingent Secured Obligation,
the Administrative Agent shall not apply any monies to pay such Contingent
Secured Obligation but instead shall request the holder thereof, at least 10
days before each proposed distribution hereunder, to notify the Administrative
Agent as to the maximum amount of such Contingent Secured Obligation if then
ascertainable.  If the holder of such Contingent Secured Obligation does not
notify the Administrative Agent of the maximum ascertainable amount thereof at
least two Business Days before such distribution, such holder will not be
entitled to share in such distribution.  If such holder does so notify the
Administrative Agent as to the maximum ascertainable amount thereof, the
Administrative Agent will allocate to such holder a portion of the monies to be
distributed in such distribution, calculated as if such Contingent Secured
Obligation were outstanding in such maximum ascertainable amount.  However, the
Administrative Agent will not apply such portion of such monies to pay such
Contingent Secured Obligation, but instead will hold such monies or invest such
monies in Permitted Investments.  All such monies and Permitted Investments and
all proceeds thereof will constitute Collateral hereunder, but will be subject
to distribution in accordance with this Section 11(b) rather than Section
11(a).  The Administrative Agent will hold all such monies and Permitted
Investments and the net proceeds thereof in trust until all or part of such
Contingent Secured Obligation becomes a Non-Contingent Secured Obligation,
whereupon the Administrative Agent at the request of the relevant Secured Party
will apply the amount so held in trust to pay such Non-Contingent Secured
Obligation; provided that, if the other Secured Obligations theretofore paid
pursuant to the same clause of Section 11(a) (i.e., clause second or fourth)
were not paid in full, the Administrative Agent will apply the amount so held in
trust to pay the same percentage of such Non-Contingent Secured Obligation as
the percentage of such other Secured Obligations theretofore paid pursuant to
the same clause of Section 11(a).  If (i) the holder of such Contingent Secured
Obligation shall advise the Administrative Agent that no portion thereof remains
in the category of a Contingent Secured Obligation and (ii) the Administrative
Agent still holds any amount held in trust pursuant to this Section 11(b) in
respect of such Contingent Secured Obligation (after paying all amounts payable
pursuant to the preceding sentence with respect to any portions thereof that
became Non-Contingent Secured Obligations), such remaining amount will be
applied by the Administrative Agent in the order of priorities set forth in
Section 11(a).

(c)        In making the payments and allocations required by this Section, the
Administrative Agent may rely upon information supplied to it pursuant to
Section 14(c).  All distributions made by the Administrative Agent pursuant to
this Section shall be final (except in the event of manifest error) and the

19


--------------------------------------------------------------------------------


Administrative Agent shall have no duty to inquire as to the application by any
Secured Party of any amount distributed to it.

Section 12.  Authority to Administer Collateral.  Each Lien Grantor irrevocably
appoints the Administrative Agent its true and lawful attorney, with full power
of substitution, in the name of such Lien Grantor, any Secured Party or
otherwise, for the sole use and benefit of the Secured Parties, but at the
Borrower’s expense, to the extent permitted by law to exercise, at any time and
from time to time while an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have notified the Lien Grantor of
its intent to enforce its security interest in such Lien Grantor’s Collateral,
all or any of the following powers with respect to all or any of such Lien
Grantor’s Collateral:

(a)           to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof,

(b)           to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

(c)           to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Administrative
Agent were the absolute owner thereof, and

(d)           to extend the time of payment of any or all thereof and to make
any allowance or other adjustment with reference thereto;

provided that, except in the case of Personal Property Collateral that is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Administrative Agent will give the relevant
Lien Grantor at least ten days’ prior written notice of the time and place of
any public sale thereof or the time after which any private sale or other
intended disposition thereof will be made. Any such notice shall (i) contain the
information specified in UCC Section 9-613, (ii) be Authenticated and (iii) be
sent to the parties required to be notified pursuant to UCC Section 9-611(c);
provided that, if the Administrative Agent fails to comply with this sentence in
any respect, its liability for such failure shall be limited to the liability
(if any) imposed on it as a matter of law under the UCC.

Section 13.  Limitation on Duty in Respect of Collateral.  Beyond the exercise
of reasonable care in the custody and preservation thereof, the Administrative
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any sub-agent or bailee or any income therefrom or
as to the preservation of rights against prior parties or any other

20


--------------------------------------------------------------------------------


rights pertaining thereto.  The Administrative Agent will be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Administrative Agent in good faith, except to the extent that
such liability arises from the Administrative Agent’s gross negligence or
willful misconduct.

Section 14.  General Provisions Concerning the Administrative Agent.

(a)        The provisions of Article 8 of the Credit Agreement shall inure to
the benefit of the Administrative Agent, and shall be binding upon all Lien
Grantors and all Secured Parties, in connection with this Agreement and the
other Security Documents.  Without limiting the generality of the foregoing, (i)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Security Documents that the
Administrative Agent is required in writing to exercise by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.02 of the Credit Agreement), and
(iii) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for any
failure to disclose, any information relating to the Borrower or any of the
Guarantors that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be responsible for the existence, genuineness or
value of any Collateral or for the validity, perfection, priority or
enforceability of any Transaction Lien, whether impaired by operation of law or
by reason of any action or omission to act on its part under the Security
Documents. The Administrative Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Secured Party.

(b)        Sub-Agents and Related Parties.  The Administrative Agent may perform
any of its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it.  The Administrative Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties.  The exculpatory provisions of Section 13 and this Section
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent.

21


--------------------------------------------------------------------------------


(c)        Information as to Secured Obligations and Actions by Secured
Parties.  For all purposes of the Security Documents, including determining the
amounts of the Secured Obligations and whether a Secured Obligation is a
Contingent Secured Obligation or not, or whether any action has been taken under
any Secured Agreement, the Administrative Agent will be entitled to rely on
information from (i) its own records for information as to the Lender Parties,
their Secured Obligations and actions taken by them, (ii) any Secured Party (or
any trustee, agent or similar representative) for information as to its Secured
Obligations and actions taken by it, to the extent that the Administrative Agent
has not obtained such information from its own records, and (iii) the Borrower,
to the extent that the Administrative Agent has not obtained information from
the foregoing sources.

(d)        Refusal to Act.  The Administrative Agent may refuse to act on any
notice, consent, direction or instruction from any Secured Parties or any agent,
trustee or similar representative thereof that, in the Administrative Agent’s
opinion, (i) is contrary to law or the provisions of any Security Document, (ii)
may expose the Administrative Agent to liability (unless the Administrative
Agent shall have been indemnified, to its reasonable satisfaction, for such
liability by the Secured Parties that gave such notice, consent, direction or
instruction) or (iii) is unduly prejudicial to Secured Parties not joining in
such notice, consent, direction or instruction.

(e)        Copies of Certain Notices.  Within two Business Days after it
receives or sends any notice referred to in this subsection, the Administrative
Agent shall send to the Lenders and each Secured Party Requesting Notice, copies
of any notice given by the Administrative Agent to any Lien Grantor, or received
by it from any Lien Grantor, pursuant to Section 10, 11, 12 or 15.

Section 15.  Termination of Transaction Liens; Release of Collateral.  (a) The
Transaction Liens granted by each Guarantor pursuant to this Agreement shall
terminate upon the earlier of (i) the satisfaction of all of the Release
Conditions and (ii) the satisfaction of all of the Ratings Release Conditions
(subject to reinstatement as set forth in Section 5.12 of the Credit Agreement).

(b)        At any time before the Transaction Liens granted by all the Lien
Grantors pursuant to this Agreement terminate, the Administrative Agent may, at
the written request of the Borrower, (i) release any Collateral (but not all or
substantially all the Collateral) with the prior written consent of the Required
Lenders or (ii) release all or substantially all the Collateral with the prior
written consent of all Lenders.

(c)        The Administrative Agent shall be fully protected in relying upon a
certificate of a Financial Officer of the Borrower as to whether all of the
Ratings

22


--------------------------------------------------------------------------------


Release Conditions are satisfied.  Upon any termination of a Transaction Lien or
release of Collateral, the Administrative Agent will, at the expense of the
relevant Lien Grantor, execute and deliver to such Lien Grantor such documents
as such Lien Grantor shall reasonably request to evidence the termination of
such Transaction Lien or the release of such Collateral, as the case may be.

Section 16.  Additional Lien Grantors.  Any Subsidiary may become a party hereto
by signing and delivering to the Administrative Agent a Security Agreement
Supplement, whereupon such Subsidiary shall become a “Lien Grantor” as defined
herein.

Section 17.  Notices.  Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 9.01 of the Credit
Agreement, and in the case of any such notice, request or other communication to
a Lien Grantor, shall be given to it in care of the Borrower.Section 18.  No
Implied Waivers; Remedies Not Exclusive.  No failure by the Administrative Agent
or any Secured Party to exercise, and no delay in exercising and no course of
dealing with respect to, any right or remedy under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise by the
Administrative Agent or any Secured Party of any right or remedy under any Loan
Document preclude any other or further exercise thereof or the exercise of any
other right or remedy.  The rights and remedies specified in the Loan Documents
are cumulative and are not exclusive of any other rights or remedies provided by
law.

Section 19.  Successors and Assigns.  This Agreement is for the benefit of the
Administrative Agent and the Secured Parties.  If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation.  This
Agreement shall be binding on the Lien Grantors and their respective successors
and assigns.

Section 20.  Amendments and Waivers.  Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent,
with the consent of such Lenders as are required to consent thereto under
Section 9.02 of the Credit Agreement.  No such waiver, amendment or modification
shall (i) be binding upon any Lien Grantor, except with its written consent, or
(ii) affect the rights of a Secured Party (other than a Lender) hereunder more
adversely than it affects the comparable rights of the Lenders hereunder,
without the consent of such Secured Party.

23


--------------------------------------------------------------------------------


Section 21.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the laws of
the State of New York, except as otherwise required by mandatory provisions of
law and except to the extent that remedies provided by the laws of any
jurisdiction other than the State of New York are governed by the laws of such
jurisdiction.

(b)        Each of the Lien Grantors irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any relevant
appellate court, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each party
hereto irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that any Secured Party may otherwise have to bring any action or
proceeding relating to any Loan Document against any Lien Grantor or its
properties in the courts of any jurisdiction.

(c)        Each of the Lien Grantors irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in subsection (b) of this Section.  Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

(d)        Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 9.01 of the Credit Agreement.  Nothing in
any Loan Document will affect the right of any party hereto to serve process in
any other manner permitted by law.

Section 22.  Waiver of Jury Trial.  EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY

24


--------------------------------------------------------------------------------


HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 23.  Use of English Language.  Any translation of this Agreement into
another language shall have no interpretive effect. All documents or notices to
be delivered pursuant to or in connection with this Agreement shall be in the
English language or, if any such document or notice is not in the English
language, accompanied by an English translation thereof, and the English
language version of any such document or notice shall control for purposes
hereof.

Section 24.  Severability.  If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Administrative Agent and the Secured Parties
in order to carry out the intentions of the parties thereto as nearly as may be
possible and (iii) the invalidity, illegality or unenforceability of any such
provision in any jurisdiction shall not affect the validity, legality or
enforceability of such provision in any other jurisdiction.

Section 25.  Counterparts, Integration, Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01 of the Credit Agreement, this
Agreement (i) will become effective when the Administrative Agent shall have
signed this Agreement and received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto and (ii)
thereafter will be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile will be effective
as delivery of a manually executed counterpart of this Agreement.

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

MARVELL TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ Sehat Sutardja

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MARVELL SEMICONDUCTOR, INC.

 

 

 

 

 

By:

/s/ Sehat Sutardja

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SYSKONNECT, INC.

 

 

 

 

 

By:

/s/ Sehat Sutardja

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

AVAGO TECHNOLOGIES IMAGING

 

 

(U.S.A.) INC.

 

 

 

 

 

By:

/s/ Sehat Sutardja

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


 

ZENOGRAPHICS, INC.

 

 

 

 

 

By:

/s/ Mike Tate

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

MARVELL SEMICONDUCTOR, LTD.

 

 

 

 

 

By:

/s/ Sehat Sutardja

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

 

BRANCH, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Brian T. Caldwell

 

 

 

Name: Brian T. Caldwell

 

 

Title: Director

 

 

 

 

By:

/s/ Shaheen Malik

 

 

 

Name: Shaheen Malik

 

 

Title: Associate

 


--------------------------------------------------------------------------------


SCHEDULE 1

INVESTMENT PROPERTY (OTHER THAN EQUITY INTERESTS IN
SUBSIDIARIES) OWNED BY ORIGINAL LIEN GRANTORS
(as of the Effective Date)

PART 1 — Securities

Issuer

 

Jurisdiction
of
Organization

 

Owner of Securities

 

Amount
Owned

 

Type of
Security

             

 

             

 

 

 

 

 

 

             

 

             

 

 

 

 

 

 

             

 

             

 

 

 

 

 

 

             

 

             

 

 

 

 

 

 

 

PART 2 — Securities Accounts

The Original Lien Grantors own Security Entitlements with respect to Financial
Assets credited to the following Securities Accounts:

Owner

 

Securities
Intermediary

 

Account Number

                     

 

                     

 

 

                     

 

                     

 

 

                     

 

                     

 

 

                     

 

                     

 

 

                     

 

                     

 

 

                     

 

                     

 

 

 

S-1-1


--------------------------------------------------------------------------------


EXHIBIT A
to Security Agreement

SECURITY AGREEMENT SUPPLEMENT

SECURITY AGREEMENT SUPPLEMENT dated as of                 ,              ,
between [NAME OF LIEN GRANTOR] (the “Lien Grantor”) and CREDIT SUISSE, CAYMAN
ISLANDS BRANCH, as Administrative Agent.

WHEREAS, Marvell Technology Group Ltd. (the “Borrower”), the lenders party
thereto and Credit Suisse, Cayman Islands Branch, as Administrative Agent, are
parties to a Credit Agreement dated as of November 8, 2006 (as heretofore
amended and/or supplemented, the “Credit Agreement”);

WHEREAS, the Borrower, the Guarantors and Credit Suisse, Cayman Islands Branch,
as Administrative Agent (the “Administrative Agent”), are parties to a Guarantee
Agreement dated as of November 8, 2006 (as heretofore amended and/or
supplemented, the “Guarantee Agreement”) pursuant to which the Guarantors party
thereto have guaranteed certain obligations of the Borrower, including under the
Credit Agreement;

WHEREAS, the Guarantors party thereto and the Administrative Agent are parties
to a Security Agreement dated as of [             ] (as heretofore amended
and/or supplemented, the “Security Agreement”) under which the Guarantors secure
certain obligations (the “Secured Obligations”);

WHEREAS, [name of Lien Grantor] has become [is] a party to the Guarantee
Agreement as a Guarantor;

WHEREAS, [name of Lien Grantor] is willing to become [is] a party to the
Security Agreement as a Lien Grantor thereunder; and

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.     Grant of Transaction Liens.  (a) In order to secure its Transaction
Guarantee, the Lien Grantor grants to the Administrative Agent for the benefit
of the Secured Parties a continuing security interest in all the following
property of

A-1


--------------------------------------------------------------------------------


the Lien Grantor, whether now owned or existing or hereafter acquired or arising
and regardless of where located (the “New Collateral”):

[describe property being added to the Collateral]

(b)   With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.

(c)   The foregoing Transaction Liens are granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of the Lien Grantor
with respect to any of the New Collateral or any transaction in connection
therewith.

2.     Delivery of Collateral.  Concurrently with delivering this Security
Agreement Supplement to the Administrative Agent, the Lien Grantor is complying
with the provisions of Section 6 of the Security Agreement with respect to each
Securities Account, in each case if and to the extent included in the New
Collateral at such time.

3.     Party to Security Agreement.  Upon delivering this Security Agreement
Supplement to the Administrative Agent, the Lien Grantor will become a party to
the Security Agreement and will thereafter have all the rights and obligations
of a Lien Grantor thereunder and be bound by all the provisions thereof as fully
as if the Lien Grantor were one of the original parties thereto.(1)

4.     Representations and Warranties.  (a) The Lien Grantor is duly organized,
validly existing and in good standing under the laws of [jurisdiction of
organization].

(b)   The Lien Grantor has delivered a Perfection Certificate to the
Administrative Agent.  The information set forth therein is correct and complete
as of the date hereof.

--------------------------------------------------------------------------------

(1)             Delete Section 4 if the Lien Grantor is already a party to the
Security Agreement.

 

A-2


--------------------------------------------------------------------------------


(c)   Each of the representations and warranties set forth in the Security
Agreement and the Credit Agreement is true as applied to the Lien Grantor and
the New Collateral.  For purposes of the foregoing sentence, references in said
agreements to a “Lien Grantor”, a “Subsidiary” or a “Credit Party” shall be
deemed to refer to the Lien Grantor, references to Schedules to the Security
Agreement shall be deemed to refer to the corresponding Schedules to this
Security Agreement Supplement, references to “Collateral” shall be deemed to
refer to the New Collateral, and references to the “Closing Date” or the
“Effective Date” shall be deemed to refer to the date on which the Lien Grantor
signs and delivers this Security Agreement Supplement.

5.     Governing Law.  This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

[NAME OF LIEN GRANTOR]

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-3


--------------------------------------------------------------------------------


Schedule 1
to Security Agreement Supplement

INVESTMENT PROPERTY
(OTHER THAN EQUITY INTERESTS IN SUBSIDIARIES)
OWNED BY LIEN GRANTOR

PART 1 — Securities

Issuer

 

Jurisdiction
of
Organization

 

Amount Owned

 

Type of Security

                 

 

                 

 

 

 

 

                 

 

                 

 

 

 

 

                 

 

                 

 

 

 

 

                 

 

                 

 

 

 

 

                 

 

                 

 

 

 

 

                 

 

                 

 

 

 

 

                 

 

                 

 

 

 

 

                 

 

                 

 

 

 

 

 

PART 2 — Securities Accounts

The Lien Grantor owns Security Entitlements with respect to Financial Assets
credited to the following Securities Accounts:

Securities Intermediary

 

Account Number

                      

 

                      

                      

 

                      

                      

 

                      

                      

 

                      

                      

 

                      

                      

 

                      

 

A-4


--------------------------------------------------------------------------------


EXHIBIT B
to Security Agreement

PERFECTION CERTIFICATE

The undersigned is a duly authorized officer of [NAME OF LIEN GRANTOR] (the
“Lien Grantor”).  With reference to the Security Agreement dated as of [    ]
among the Lien Grantors party thereto and Credit Suisse, Cayman Islands Branch,
as Administrative Agent (terms defined therein being used herein as therein
defined), the undersigned certifies to the Administrative Agent and each other
Secured Party as follows:

A.    Information Required for Filings and Searches for Prior  Filings.

1.     Jurisdiction of Organization.  The Lien Grantor is a corporation(2)
organized under the laws of                                         .

2.     Name.  The exact [corporate] name of the Lien Grantor as it appears in
its [[certificate] [articles] of incorporation] is as follows:

3.     Prior Names.  (a) Set forth below is each other [corporate] name that the
Lien Grantor has had since its organization, together with the date of the
relevant change:

(b)   Except as set forth in Schedule       hereto, the Lien Grantor has not
changed its corporate structure(3) in any way within the past five years.

--------------------------------------------------------------------------------

(2)      Modify as needed if the Lien Grantor is not a corporation.

(3)  Changes in corporate structure would include mergers and consolidations, as
well as any change in the Lien Grantor’s form of organization.  If any such
change has occurred, include in Schedule      the information required by Part A
of this certificate as to each constituent party to a merger or consolidation
and any other predecessor organization.

B-1


--------------------------------------------------------------------------------


4.     Filing Office.  In order to perfect the Transaction Liens granted by the
Lien Grantor, a duly completed financing statement on Form UCC-1, with the
collateral described as set forth on Schedule 1 hereto, should be on file in the
office of                              in                       (4).

B.    Search Reports.

Attached hereto as Schedule 2 is a true copy of a file search report from the
central UCC filing office in each jurisdiction identified in Part A–4 above with
respect to each name set forth in Part A–2 and Part A–3 above (searches in local
filing offices, if any, are not required).  Attached hereto as Schedule      is
a true copy of each financing statement or other filing identified in such file
search reports.

IN WITNESS WHEREOF, I have hereunto set my hand this       day of
                            ,             .

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)      Insert Lien Grantor’s “location” determined as provided in UCC Section
9-307.

B-2


--------------------------------------------------------------------------------


Schedule 1
to Perfection Certificate

DESCRIPTION OF COLLATERAL

All the following property of the Debtor, whether now owned or existing or
hereafter acquired or arising and regardless of where located:  accounts,
chattel paper, deposit accounts, investment property other than Equity Interests
in the Debtor’s subsidiaries, documents, equipment, instruments, inventory,
securities accounts, books and records (including customer lists, credit files,
computer programs, printouts and other computer materials and records)
pertaining to the foregoing, ownership interests in any collateral accounts
(including any financial assets credited thereto from time to time and all
security entitlements in respect thereof) and all cash held therein from time to
time, all other money in the possession of the Administrative Agent and all
proceeds of the foregoing.

B-3


--------------------------------------------------------------------------------


Schedule 2 to
Perfection Certificate

SCHEDULE OF FILINGS

AGAINST                           ,
AS DEBTOR

Filing Office

 

File Number

 

Date of Filing(9)

                                  

 

                                  

 

 

                                  

 

                                  

 

 

                                  

 

                                  

 

 

 

--------------------------------------------------------------------------------

(9)      Also indicate lapse date, if other than fifth anniversary.

B-4


--------------------------------------------------------------------------------


EXHIBIT C
to Security Agreement

SECURITIES ACCOUNT CONTROL AGREEMENT

SECURITIES ACCOUNT CONTROL AGREEMENT dated as of                  ,            
among                        (the “Lien Grantor”), CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent (the “Secured Party”), and                 (the
“Securities Intermediary”).  All references herein to the “UCC” refer to the
Uniform Commercial Code as in effect from time to time in the State of New
York.  Terms defined in the UCC have the same meanings when used herein.

W I T N E S S E T H :

WHEREAS, the Lien Grantor is the entitlement holder with respect to the Account
(as defined below);

WHEREAS, pursuant to a Security Agreement dated as of [•] (as such agreement may
be amended and/or supplemented from time to time, the “Security Agreement”), the
Lien Grantor has granted to the Secured Party a continuing security interest
(the “Transaction Lien”) in all right, title and interest of the Lien Grantor
in, to and under the Account, all financial assets credited thereto and all
security entitlements in respect thereof, whether now owned or existing or
hereafter acquired or arising; and

WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Account, all financial assets from time to time
credited thereto and all security entitlements in respect thereof;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1.  Establishment of Account.  The Securities Intermediary confirms
that:

(i)    the Securities Intermediary has established account number [identify
account number] in the name of “[name of Lien Grantor]” (such account and any
successor account, the “Account”),

(ii)   the Account is a “securities account” as defined in Section 8-501 of the
UCC,

C-1


--------------------------------------------------------------------------------


(iii)  the Securities Intermediary is acting as a “securities intermediary” (as
defined in Section 8-102 of the UCC) in respect of the Account,

(iv)  the Securities Intermediary shall, subject to the terms of this Agreement,
treat the Lien Grantor as entitled to exercise the rights that comprise all
financial assets from time to time credited to the Account,

(v)   all property delivered to the Securities Intermediary by or on behalf of
the Lien Grantor will be promptly credited to the Account, and

(vi)  all financial assets (except cash) credited to the Account will be
registered in the name of the Securities Intermediary, indorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the name of the Securities Intermediary and in no case will any
financial asset credited to the Account be registered in the name of the Lien
Grantor, payable to the order of the Lien Grantor or specially indorsed to the
Lien Grantor unless such financial asset has been further indorsed to the
Securities Intermediary or in blank.

Section 2.  “Financial Assets” Election.  The parties hereto agree that each
item of property (whether investment property, financial asset, security,
instrument, cash or other property) credited to the Account shall be treated as
a “financial asset” within the meaning of Sections 8-102(a)(9) and 8-103 of the
UCC.

Section 3.  Entitlement Orders.  The Securities Intermediary agrees to comply
with any “entitlement order” (as defined in Section 8-102 of the UCC) originated
by the Secured Party and relating to the Account or any financial asset credited
thereto without further consent by the Lien Grantor or any other person.  The
Lien Grantor consents to the foregoing agreement by the Securities Intermediary.

Section 4.  Waiver of Lien; Waiver of Set-off.  The Securities Intermediary
waives any security interest, lien or right to make deductions or setoffs that
it may now have or hereafter acquire in or with respect to the Account, any
financial asset credited thereto or any security entitlement in respect
thereof.  Neither the financial assets credited to the Account nor the security
entitlements in respect thereof will be subject to deduction, set-off, banker’s
lien, or any other right in favor of any person other than the Secured Party
[(except that the Securities Intermediary may set off (i) all amounts due to it
in respect of its customary fees and expenses for the routine maintenance and
operation of the Account and (ii)

C-2


--------------------------------------------------------------------------------


the face amount of any checks that have been credited to the Account but are
subsequently returned unpaid because of uncollected or insufficient funds)].

Section 5.  Choice of Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.  The State of New York shall
be deemed to be the Securities Intermediary’s jurisdiction for purposes of the
UCC (including, without limitation, Section 8-110 thereof).

Section 6.  Conflict with Other Agreements.  There is no agreement (except this
Agreement) between the Securities Intermediary and the Lien Grantor with respect
to the Account [except for [identify any existing other agreements] the
“Existing Other Agreements”].  In the event of any conflict between this
Agreement (or any portion hereof) and any other agreement [(including any
Existing Other Agreement)] between the Securities Intermediary and the Lien
Grantor with respect to the Account, whether now existing or hereafter entered
into, the terms of this Agreement shall prevail.  If any Existing Other
Agreement does not specify that it is governed by the laws of the State of New
York. such Existing Other Agreement is hereby amended to specify that it is
governed by the laws of the State of New York.

Section 7.  Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.

Section 8.  Notice of Adverse Claims.  Except for the claims and interests of
the Secured Party and the Lien Grantor, the Securities Intermediary does not
know of any claim to, or interest in, the Account, any financial asset credited
thereto or any security entitlement in respect thereof.  If any person asserts
any lien, encumbrance or adverse claim (including any writ, garnishment,
judgment, attachment, execution or similar process) against the Account, any
financial asset credited thereto or any security entitlement in respect thereof,
the Securities Intermediary will promptly notify the Secured Party and the Lien
Grantor thereof.

Section 9.  Maintenance of Account.  In addition to, and not in lieu of, the
obligation of the Securities Intermediary to honor entitlement orders as agreed
in Section 3 hereof, the Securities Intermediary agrees to maintain the Account
as follows:

(i)    Lien Grantor Entitlement Orders; Notice of Exclusive Control.  So long as
the Securities Intermediary has not received a Notice of Exclusive Control (as
defined below), the Securities Intermediary may, subject to paragraph (iii)
below, comply with entitlement orders of the Lien Grantor or any duly authorized
agent of the Lien Grantor in respect of the Account and any or all financial
assets credited thereto.  After the

C-3


--------------------------------------------------------------------------------


Securities Intermediary receives a written notice from the Secured Party that is
exercising exclusive control over the Account (a “Notice of Exclusive Control”),
the Securities Intermediary will cease complying with entitlement orders of the
Lien Grantor or any of its agents.

(ii)   Voting Rights.  Until the Securities Intermediary receives a Notice of
Exclusive Control, the Lien Grantor shall be entitled to direct the Securities
Intermediary with respect to the voting of any financial assets credited to the
Account.

(iii)  Permitted Investments.  Until the Securities Intermediary receives a
Notice of Exclusive Control, the Lien Grantor shall be entitled to direct the
Securities Intermediary with respect to the selection of investments to be made
and credited to the Account; provided that the Securities Intermediary shall not
honor any instruction or entitlement order to purchase any investment except
investments of a type described in Exhibit B hereto.

(iv)  Statements and Confirmations.  The Securities Intermediary will promptly
send copies of all statements, confirmations and other correspondence concerning
the Account and/or any financial assets credited thereto simultaneously to each
of the Lien Grantors and the Secured Party at their respective addresses
specified in Section 12 hereof.

(v)   Tax Reporting.  All items of income, gain, expense and loss recognized in
the Account or in respect of any financial assets credited thereto shall be
reported to the Internal Revenue Service and all state and local taxing
authorities under the name and taxpayer identification number of the Lien
Grantor.

Section 10.  Representations, Warranties and Covenants of the Securities
Intermediary.  The Securities Intermediary makes the following representations,
warranties and covenants:

(i)    The Account has been established as set forth in Section 1 above and will
be maintained in the manner set forth herein until this Agreement is
terminated.  The Securities Intermediary will not change the name or account
number of the Account without the prior written consent of the Secured Party.

(ii)   No financial asset credited to the Account is or will be registered in
the name of the Lien Grantor, payable to the order of the Lien Grantor, or
specially indorsed to the Lien Grantor, unless such financial

C-4


--------------------------------------------------------------------------------


asset has been further indorsed by the Lien Grantor to the Securities
Intermediary or in blank.

(iii)  This Agreement is a valid and binding agreement of the Securities
Intermediary enforceable in accordance with its terms.

(iv)  The Securities Intermediary has not entered into, and until the
termination of this Agreement will not enter into, any agreement with any person
(other than the Secured Party) relating to the Account and/or any financial
asset credited thereto pursuant to which it has agreed, or will agree, to comply
with entitlement orders of such person.  The Securities Intermediary has not
entered into any other agreement with the Lien Grantor or the Secured Party
purporting to limit or condition the obligation of the Securities Intermediary
to comply with entitlement orders as agreed in Section 3 hereof.

Section 11.  Successors.  This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

Section 12.  Notices.  Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:

Lien Grantor:

Secured Party:

Securities Intermediary:

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.

C-5


--------------------------------------------------------------------------------


Section 13.  Termination.  The rights and powers granted herein to the Secured
Party (i) have been granted in order to perfect the Transaction Lien, (ii) are
powers coupled with an interest and (iii) will not be affected by any bankruptcy
of the Lien Grantor or any lapse of time.  The obligations of the Securities
Intermediary hereunder shall continue in effect until the Secured Party has
notified the Securities Intermediary in writing that the Transaction Lien has
been terminated pursuant to the terms of the Security Agreement.

Section 14.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

[NAME OF LIEN GRANTOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

 

BRANCH,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF SECURITIES INTERMEDIARY]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

C-6


--------------------------------------------------------------------------------


Exhibit A

[Letterhead of Secured Party]


[Date]

[Name and Address of Securities Intermediary]

Attention:                                         

Re:  Notice of Exclusive Control

Ladies and Gentlemen:

As referenced in the Securities Account Control Agreement dated as of
             ,                among [name of Lien Grantor], us and you (a copy
of which is attached), we notify you that we will hereafter exercise exclusive
control over securities account number                   (the “Account”), all
financial assets from time to time credited thereto and all security
entitlements in respect thereof.  You are instructed not to accept any
directions, instructions or entitlement orders with respect to the Account or
the financial assets credited thereto from any person other than the undersigned
unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[name of Lien Grantor].

Very truly yours,

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

cc: [name of Lien Grantor]

C-7


--------------------------------------------------------------------------------


Exhibit B

Permitted Investments

C-8


--------------------------------------------------------------------------------


EXHIBIT D
to Security Agreement

DEPOSIT ACCOUNT CONTROL AGREEMENT

DEPOSIT ACCOUNT CONTROL AGREEMENT dated as of              ,               among
                         (the “Lien Grantor”), CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent (the “Secured Party”), and                  
(the “Bank”).  All references herein to the “UCC” refer to the Uniform
Commercial Code as in effect from time to time in the State of New York. Terms
defined in the UCC have the same meanings when used herein.

W I T N E S S E T H :

WHEREAS, the Lien Grantor is the Bank’s customer (as defined in Section
4-104(1)(e) of the UCC) with respect to the Account (as defined below);

WHEREAS, pursuant to a Security Agreement dated as of [    ] (as such agreement
may be amended and/or supplemented from time to time, the “Security Agreement”),
the Lien Grantor has granted to the Secured Party a continuing security interest
(the “Transaction Lien”) in all right, title and interest of the Lien Grantor
in, to and under the Account; and

WHEREAS, the parties hereto are entering into this Agreement in order to perfect
the Transaction Lien on the Account and any and all funds or deposits from time
to time held therein or credited thereto, whether now owned or existing or
hereafter acquired or arising;

NOW, THEREFORE, the parties hereto agree as follows:

Section 1.  Establishment of Account.  The Bank confirms that:

(i)    the Bank has established account number [identify account number] in the
name of “[name of Lien Grantor]” (such account and any successor account, the
“Account”);

(ii)   the Account is a “deposit account” as defined in Section 9-102(a)(29) of
the UCC; and

(iii)  the Bank is a “bank” (as defined in section 9-102 of the UCC) and is
acting in such capacity in respect of the Account.

D-1


--------------------------------------------------------------------------------


Section 2.  Instructions.  The Lien Grantor, the Secured Party and the Bank
agree that the Bank will comply with (i) any instruction originated by the
Secured Party directing disposition of funds in the Account and (ii) any other
instruction from the Secured Party in respect of the Account, in each case
without further consent by the Lien Grantor or any other person.

Section 3.  Waiver of Lien; Waiver of Set-off.  The Bank waives any security
interest, lien or right to make deductions or setoffs that it may now have or
hereafter acquire in or with respect to the Account or any or all funds or
deposits from time to time held therein or credited thereto.  No amounts
credited to the Account will be subject to deduction, set-off, banker’s lien, or
any other right in favor of any person other than the Secured Party [(except
that the Bank may set off (i) all amounts due to it in respect of its customary
fees and expenses for the routine maintenance and operation of the Account and
(ii) the face amount of any checks that have been credited to the Account but
are subsequently returned unpaid because of uncollected or insufficient funds)].

Section 4.  Choice of Law.  This Agreement shall be construed in accordance with
and governed by the laws of the State of New York.  The State of New York shall
be deemed to be the bank’s jurisdiction (as defined in Section 9-304 of the UCC)
with respect to the Account.

Section 5.  Conflict with Other Agreements.  There is no agreement (except this
Agreement) between the Bank and the Lien Grantor with respect to the Account
[except for [identify any existing other agreements] the “Existing Other
Agreements”].  In the event of any conflict between this Agreement (or any
portion hereof) and any other agreement [(including any Existing Other
Agreement)] between the Bank and the Lien Grantor with respect to the Account,
whether now existing or hereafter entered into, the terms of this Agreement
shall prevail.  If any Existing Other Agreement does not specify that it is
governed by the laws of the State of New York. such Existing Other Agreement is
hereby amended to specify that it is governed by the laws of the State of New
York.

Section 6.  Amendments.  No amendment or modification of this Agreement or
waiver of any right hereunder shall be binding on any party hereto unless it is
in writing and is signed by all the parties hereto.

Section 7.  Notice of Adverse Claims.  Except for the claims and interests of
the Secured Party and the Lien Grantor, the Bank does not know of any claim to,
or interest in, the Account or any or all funds or deposits held therein or
credited thereto.  If any person asserts any lien, encumbrance or adverse claim
(including any writ, garnishment, judgment, attachment, execution or similar
process) against the Account or any or all funds or deposits held therein or

D-2


--------------------------------------------------------------------------------


credited thereto, the Bank will promptly notify the Secured Party and the Lien
Grantor thereof.

Section 8.  Maintenance of Account.  In addition to, and not in lieu of, the
obligation of the Bank to honor instructions originated by the Secured Party as
agreed in Section 3 hereof, the Bank agrees to maintain the Account as follows:

(i)    Lien Grantor Entitlement Orders; Notice of Exclusive Control.  So long as
the Bank has not received a Notice of Exclusive Control (as defined below), the
Bank may comply with instructions originated by the Lien Grantor or any duly
authorized agent of the Lien Grantor in respect of the Account and any or all
funds or deposits held therein or credited thereto.  After the Bank receives a
written notice from the Secured Party that it is exercising exclusive control
over the Account (a “Notice of Exclusive Control”), the Bank will cease
complying with instructions originated by the Lien Grantor or any of its agents.

(ii)   Statements.  The Bank will promptly send copies of all statements and
other correspondence concerning the Account simultaneously to each of the Lien
Grantor and the Secured Party at their respective addresses specified in Section
12 hereof.

(iii)  Tax Reporting.  All items of income, gain, expense and loss recognized in
the Account or in respect of any funds or deposits held therein or credited
thereto shall be reported to the Internal Revenue Service and all state and
local taxing authorities under the name and taxpayer identification number of
the Lien Grantor.

Section 9.  Representations, Warranties and Covenants of the Bank.  The Bank
makes the following representations, warranties and covenants:

(i)    The Account has been established as set forth in Section 1 above and will
be maintained in the manner set forth herein until this Agreement is
terminated.  The Bank will not change the name or account number of the Account
without the prior written consent of the Secured Party.

(ii)   Neither the Account nor any funds or deposits at any time held therein or
credited thereto is or will be evidenced by any instrument (as defined in
Section 9-102 of the UCC) or constitutes or will constitute investment property
(as defined in Section 9-102 of the UCC)

(iii)  This Agreement is a valid and binding agreement of the Bank enforceable
in accordance with its terms.

D-3


--------------------------------------------------------------------------------


(iv)  The Bank has not entered into, and until the termination of this Agreement
will not enter into, any agreement with any person (other than the Secured
Party) relating to the Account and/or any funds or deposits held therein or
credited thereto pursuant to which it has agreed, or will agree, to comply with
instructions of such person.  The Bank has not entered into any other agreement
with the Lien Grantor or the Secured Party purporting to limit or condition the
obligation of the Bank to comply with instructions originated by the Secured
Party as agreed in Section 3 hereof.

Section 10.  Successors.  This Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

Section 11.  Notices.  Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:

Lien Grantor:

Secured Party:

Bank:

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the other parties in
the manner specified above.

Section 12.  Termination.  The rights and powers granted herein to the Secured
Party (i) have been granted in order to perfect the Transaction Lien, (ii) are
powers coupled with an interest and (iii) will not be affected by any bankruptcy
of the Lien Grantor or any lapse of time.  The obligations of the Bank hereunder
shall continue in effect until the Secured Party has notified the Bank in
writing that the Transaction Lien has been terminated pursuant to the terms of
the Security Agreement.

D-4


--------------------------------------------------------------------------------


Section 13.  Counterparts.  This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

[NAME OF LIEN GRANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

 

BRANCH,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

D-5


--------------------------------------------------------------------------------


Exhibit A

[Letterhead of Secured Party]


[Date]

[Name and Address of Bank]

Attention:                                               

Re:  Notice of Exclusive Control

Ladies and Gentlemen:

As referenced in the Deposit Account Control Agreement dated as of
               ,            among [name of Lien Grantor], us and you (a copy of
which is attached), we notify you that we will hereafter exercise exclusive
control over deposit account number                 (the “Account”) and all
funds and deposits from time to time held therein or credited thereto.  You are
instructed not to accept any directions or instructions with respect to the
Account or the funds or deposits held therein or credited thereto from any
person other than the undersigned unless otherwise ordered by a court of
competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission to
[name of Lien Grantor].

Very truly yours,

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH,
as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

cc: [name of Lien Grantor]

D-6


--------------------------------------------------------------------------------